400 F.3d 481
UNITED STATES of America, Plaintiff-Appellee,v.Yervin K. BARNETT, Defendant-Appellant.
No. 04-5252.
United States Court of Appeals, Sixth Circuit.
March 9, 2005.

1
Before: BOGGS, Chief Judge; MARTIN, Circuit Judge; and GWIN, District Judge.*

ORDER

2
Pursuant to Sixth Circuit I.O.P. 35(c), less than a majority of the Judges of this Court in regular active service having voted to grant the request of a member of the Court for rehearing of this case en banc, the request for rehearing has been referred to the original panel.


3
The panel concludes that the issues raised in the request were fully considered upon the original submission and decision of the case. Accordingly, rehearing is denied.


4
The appellee's motion for an extension of time to file a petition for rehearing en banc is denied.



Notes:


*
 The Honorable James Gwin, United States District Judge for the Northern District of Ohio, sitting by designation